Citation Nr: 0018932	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected bilateral dermatophytosis, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel






INTRODUCTION

The appellant served on active duty from April 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in pertinent 
part, denied an increased disability evaluation in excess of 
10 percent for the appellant's service-connected bilateral 
dermatophytosis.  Thereafter, the appellant filed a timely 
notice of disagreement and substantive appeal of this issue. 

In April 1999, the appellant filed additional claims herein 
seeking service connection for hypertension, right shoulder 
bursitis, residuals of neck and back injuries, and rheumatoid 
arthritis of the neck, back and arms.  An initial 
determination regarding these claims by the RO does not 
appear in the appellant's claims file.  Therefore, these 
claims are referred to the RO for appropriate consideration.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

The veteran contends, in essence, that his service-connected 
bilateral dermatophytosis warrants a disability evaluation in 
excess of the currently assigned 10 percent.  

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The veteran's claim for an increased disability 
rating in this case is shown to be well grounded, but the 
duty to assist him in its development have not yet been 
fulfilled.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).

The Board notes that recent evidence submitted by the veteran 
indicates that he has been granted Social Security disability 
benefits.  A prior statement from the veteran, dated in 
August 1998, noted that he had difficulty performing the 
duties of his employment as a result of his service-connected 
dermatophytosis.

The duty to assist is neither optional nor discretionary, and 
it includes the duty to assist a claimant in obtaining 
records pertinent to the claim.  Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990).  The United States Court of Appeals for 
Veteran's Claims has held that in the case of a claim for an 
increased rating, VA must obtain Social Security 
Administration decisions and records which have bearing on 
the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Since the records relating 
to the veteran's SSA disability determination would likely be 
pertinent herein, the RO should, with the assistance of the 
appellant, attempt to obtain these records.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for bilateral dermatophytosis 
during the course of this appeal.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, which have not been previously 
secured.  

2.  The RO should attempt to obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.  Following the above, and if deemed 
necessary by the RO, the veteran should 
be scheduled for the appropriate VA 
examination(s) to determine the current 
severity of his service-connected 
bilateral dermatophytosis.

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased disability rating 
for the service-connected bilateral 
dermatophytosis, currently rated as 10 
percent disabling. 

Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a Supplemental Statement of the Case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




